Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending.

REOPEN PROSECUTION 
In view of the Appeal Brief filed on 9/21/2021, PROSECUTION IS HEREBY REOPENED. The Non-Final Office Action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867               


                                                                                                                                                                                         

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered.
Applicant argues Umans does not teach the detection of a fault condition in a synchronous motor. Examiner maintains that the manufacturing defect detection of Umans is sufficient to teach the detection of a fault as claimed. The term fault does not exclude problems discovered during production or prior to usage. Furthermore applicant has not sufficiently redefined the term fault within the disclosure to exclude the rotor problems detected by Umans. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fault condition in a synchronous motor that is operating/performing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As argued above, the term fault condition does not include the requirement to be operating/performing. Applicant’s arguments that Umans does not teach detection of a motor that has been operating/performing is therefore not directed towards the language of the claims.
Applicant’s arguments regarding the detection of end ring current have been considered and are sufficient to overcome the previously made rejection under 35 USC § 102. A new rejection has been made in further view of Lee (2011/0191034). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umans (2008/0143341) in view of Lee (Newly cited by examiner, 2011/0191034).
Regarding claim 1, Umans teaches a method of determining a fault condition (see [0007]) in a synchronous motor (see [0015] Fig 1) comprising a rotor (36) provided with damper bars (rotor bars [0016]) and an end ring (end ring [0016]) to which the damper bars are mechanically connected thereby forming a damper cage (Fig 3, rotor cage [0054]), wherein the method comprises:
obtaining a first measurement of an end ring (see [0029] current supplied and resulting signal measured by 112) from a first location along the end ring (First one of positions A-F [0029]), 
processing the first measurement to thereby obtain a processing result (by 118, [0030]), and 
determining whether a fault condition is present in the synchronous motor based on the processing result (output results [0030] flaws within rotor [0029]).
While Umans teaches the application of a current to measure voltage and characterize the rotor, Umans does not explicitly teach the measurement of a rotor current. 
Lee however teaches a similar method including the measurement of current flow in a rotor to detect faults (see [0068-0069]) and wherein application of a current to measure voltage and application of a voltage to measure current are interchangeable (see [0059]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans to include the current measurement of Lee in order to better characterize the rotor and more accurately determine the nature of the fault as suggested by Lee (see [0068])

Regarding claim 2, Umans in view of Lee teaches the method as claimed in claim 1, and Umans further teaches wherein the fault condition is a damper bar fault (see [0018]).



Regarding claim 4, Umans in view of Lee teaches the method as claimed in claim 3, and Umans further teaches wherein the first location and the second location are at an angle of 180 from each other (Fig 3 showing positions 180 from each other for example A and E).

Regarding claim 8, Umans teaches a computer program stored on a non-transitory computer readable medium and comprising computer-executable code (118 [0026]) which when executed by processing circuitry of a diagnostics device (Fig 3) determines a fault condition (see [0007]) in a synchronous motor (see [0015] Fig 1) having a rotor (36) provided with damper bars (rotor bars [0016]) and an end ring (end ring [0016]) to which the damper bars are mechanically connected thereby forming a damper cage (Fig 3, rotor cage [0054]), the program including the steps of:
obtaining a first measurement of an end ring (see [0029] current supplied and resulting signal measured) from a first location along the end ring (First one of positions A-F [0029]), 
processing the first measurement to thereby obtain a processing result (by 118, [0030]), and 
determining whether a fault condition is present in the synchronous motor based on the processing result (output results [0030] flaws within rotor [0029]).

Lee however teaches a similar method including the measurement of current flow in a rotor to detect faults (see [0068-0069]) and wherein application of a current to measure voltage and application of a voltage to measure current are interchangeable (see [0059]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans to include the current measurement of Lee in order to better characterize the rotor and more accurately determine the nature of the fault as suggested by Lee (see [0068])

Regarding claim 9, Umans teaches a computer program product comprising a non-transitory computer readable storage medium (118 [0026]) having a the computer program including computer-executable code which when executed by processing circuitry of a diagnostics device (Fig 3) determines a fault condition (see [0007]) in a synchronous motor (see [0015] Fig 1) having a rotor (36) provided with damper bars (rotor bars [0016]) and an end ring (end ring [0016]) to which the damper bars are mechanically connected thereby forming a damper cage (Fig 3, rotor cage [0054]), the program including the steps of:
obtaining a first measurement of an end ring (see [0029] current supplied and resulting signal measured) from a first location along the end ring (First one of positions A-F [0029]), 
processing the first measurement to thereby obtain a processing result (by 118, [0030]), and 
determining whether a fault condition is present in the synchronous motor based on the processing result (output results [0030] flaws within rotor [0029]).
While Umans teaches the application of a current to measure voltage and characterize the rotor, Umans does not explicitly teach the measurement of a rotor current. 

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans to include the current measurement of Lee in order to better characterize the rotor and more accurately determine the nature of the fault as suggested by Lee (see [0068])

Regarding claim 10, Umans teaches a diagnostics device (Fig 3) for determining a fault condition (see [0007]) in a synchronous motor (see [0015] Fig 1) having a rotor (36) provided with damper bars (rotor bars [0016]) and an end ring (end ring [0016]) to which the damper bars are mechanically connected thereby forming a damper cage (Fig 3, rotor cage [0054]), wherein the diagnostics device comprises:
processing circuitry, and a storage medium comprising computer-executable code (see [0026]) which when executed by the processing circuitry causes the diagnostics device to: 
obtaining a first measurement of an end ring (see [0029] current supplied and resulting signal measured) from a first location along the end ring (First one of positions A-F [0029]), 
processing the first measurement to thereby obtain a processing result (by 118, [0030]), and 
determining whether a fault condition is present in the synchronous motor based on the processing result (output results [0030] flaws within rotor [0029]).
While Umans teaches the application of a current to measure voltage and characterize the rotor, Umans does not explicitly teach the measurement of a rotor current. 

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans to include the current measurement of Lee in order to better characterize the rotor and more accurately determine the nature of the fault as suggested by Lee (see [0068])

Regarding claim 11, Umans in view of Lee teaches the diagnostics device as claimed in claim 10, and Umans further teaches wherein the diagnostics device is configured to obtain a second measurement of an end ring from a second location along the end ring (second of positions A-F [0029]), wherein the diagnostics device is configured to process the first measurement and the second measurement by comparing the first measurement with the second measurement to thereby obtain the processing result (angular variation [0029]), wherein the diagnostics device is configured to determine that a damper bar fault is present in case the first measurement differs by more than a predetermined amount from the second measurement (outside of expected values [0016, 0029]) as combined with the current measurement of Lee in claim 10.

Regarding claim 12, Umans teaches a motor diagnostics system (Fig 1) comprising:
a synchronous motor (see [0015] Fig 1) having a rotor (36) provided with damper bars (rotor bars [0016]) and an end ring (end ring [0016]) to which the damper bars are mechanically connected thereby forming a damper cage (Fig 3, rotor cage [0054]), 
a first sensor (First one of positions A-F [0029]) configured to measure an end ring of the end ring (see [0029] current supplied and measured), and 

obtain a first measurement of the end ring (see [0029] current supplied and measured) from a first location along the end ring (First one of positions A-F [0029]), 
process the first measurement to thereby obtain a processing result (by 118, [0030]), and 
determine whether a fault condition is present in the synchronous motor based on the processing result (output results [0030] flaws within rotor [0029]).
wherein the diagnostics device is configured to receive a first measurement of an end ring current from the first current sensor (see [0029]).
While Umans teaches the application of a current to measure voltage and characterize the rotor, Umans does not explicitly teach the measurement of a rotor current. 
Lee however teaches a similar method including the measurement of current flow in a rotor to detect faults (see [0068-0069]) and wherein application of a current to measure voltage and application of a voltage to measure current are interchangeable (see [0059]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans to include the current measurement of Lee in order to better characterize the rotor and more accurately determine the nature of the fault as suggested by Lee (see [0068])

Regarding claim 13, Umans in view of Lee teaches the motor diagnostics system as claimed in claim 12, and Umans further teaches comprising a second sensor configured to measure an end ring of the end ring (Second one of positions A-H shown in Fig 3), wherein the diagnostics device is configured 

Regarding claim 14, Umans in view of Lee teaches the motor diagnostics system as claimed in claim 13, and Umans further teaches wherein the first location and the second location are at an angle of 180 from each other (Fig 3 showing positions 180 from each other for example A and E).

Claims 5-7, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umansin view of Lee in view of Athikessavan (Previously cited by examiner 2015/0260794).
Regarding claims 5 and 17, Umans in view of Lee teaches the method as claimed in claim 1 and 2, but does not explicitly teach wherein the processing involves performing a frequency transform of the first measurement to obtain a first spectrum.
Athikessavan however teaches a similar method (Fig 19 and [0212-0214]) including wherein the processing involves performing a frequency transform of the first measurement to obtain a first spectrum (FFT S603).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans in view of Lee to include the frequency transform in order to more accurately detect faults by harmonic analysis as suggested by Athikessavan (see [0214])

Regarding claim 6, Umans in view of Lee in view of Athikessavan teaches the method as claimed in claim 5, and Athikessavan further teaches wherein the processing involves comparing the first 

Regarding claim 7, Umans in view of Lee in view of Athikessavan teaches the method as claimed in claim 6, and Athikessavan further teaches wherein in the step of determining it is determined that a fault condition is present in case there is a match between the first spectrum and one of the fault spectra (determined at S608).

Regarding claim 20, Umans in view of Lee teaches the method as claimed in claim 1 but does not explicitly teach wherein the fault condition is an inter-turn short-circuit in the stator or a rotor eccentricity problem.
Athikessavan however teaches a similar method (see [0004]) including wherein the processing includes determining a rotor eccentricity problem (See [0049] and Fig 14).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans in view of Lee to include the eccentricity fault detection of Athikessavan in order to more accurately characterize the rotor fault and thereby facilitate repair or replacement. 

Claims 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umans in view of Lee in view of Karmaker (previously cited by examiner Broken Damper Bar Detection Studies Using Flux Probe Measurements and Time-Stepping Finite Element Analysis for Salient-Pole Synchronous Machines).
Regarding claims 15, 18 and 19, Umans in view of Lee teaches the motor diagnostics system as claimed in claim 12, 13 and 14, but does not explicitly teach wherein the rotor is a salient pole rotor.

It would have been obvious o one of ordinary skill in the art at the time of the effectively filed date to modify the system of Umans in view of Lee to include the salient pole rotor of Karmaker in order to better detect faults in older machines as suggested by Karmaker (see abstract).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umans in view of Lee in view of Zouzou (newly cited by examiner Detection of Inter-Turn Short-Circuit and broken Rotor Bars in Induction Motors Using the Partial Relative Indexes: Application on the MCSA).
Regarding claim 20, Umans in view of Lee teaches the method as claimed in claim 1 but does not explicitly teach wherein the fault condition is an inter-turn short-circuit in the stator or a rotor eccentricity problem.
Zouzou however teaches a similar method (Abstract) including wherein the processing includes differentiating an interturn short circuit (Section IV and Table I) and a rotor eccentricity problem (Section IV).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Umans  in view of Lee to include the eccentricity fault detection of Zouzou in order to more accurately characterize the rotor fault and thereby facilitate repair or replacement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867